Citation Nr: 1312591	
Decision Date: 04/16/13    Archive Date: 05/02/13

DOCKET NO.  10-43 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for Achilles' heel tear.

2.  Entitlement to service connection for hypertension.


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran served on active duty from March 1976 to July 1989 and from August 1989 to August 1992.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Manila, Republic of the Philippines Department of Veterans' Affairs (VA) Regional Office (RO).  In that rating decision, the RO denied service connection for anterior cruciate ligament (ACL)/medial collateral ligament (MCL) knee injury, Achilles heel tear, and high blood pressure.  A December 2009 interim rating decision granted service for ACL/MCL knee injury, which was a complete grant of the benefit sought on appeal for that issue.  As such that issue is no longer before the Board for appellate consideration.  In June 2011, the Board remanded the matters for additional development.  During the pendency of this appeal, the Veteran's claims file was transferred to the Pittsburgh, Pennsylvania RO Foreign Cases Division as the Veteran resides in Guam.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, after a review of the record, the Board finds that another remand is necessary for the RO to reschedule the Veteran for VA examinations for his claimed disabilities of Achilles' heel tear, and hypertension.  

Pursuant to Board remand, in a June 2011 letter, the AMC notified the Veteran at an address in Yigo, Guam that the Pasay City VA medical facility was asked to schedule him for an examination in connection with his claims.  He was informed that he would be notified of the date, time and place of the examination.  In August 2011, the AMC received notification from the Manila VA Medical Center (VAMC) that they were unable to complete VA examinations because they were unable to notify the Veteran due to the absence of current contact information.

In that regard, it is unclear from the record whether the Veteran was sent notification of VA examinations at his last known address.  Significantly, the record of cancellation of the examination lists the Veteran's address as being in the Philippines.  However, prior communication (in June 2011) from the AMC sent to the Veteran, including an August 2012 supplemental statement of the case, reflects that the Veteran lives in Guam.  These communications were not returned as undeliverable.

In a September 2012 letter sent to VA, the Veteran noted that it had been over a year since he was notified that he would have a VA examination.  He stated that he was still waiting for an examination in reference to his claims.  He acknowledged that there was some question about his location; but when he moved from Japan to Guam he sent a change of address to VA and have been receiving all correspondence at his Guam address since March 2011.

Based on these findings, the Board has determined that it is likely that the Veteran was not informed of the date and time of the examinations as it appears that notification was not sent to the last address of record for the Veteran.  As such, the Board finds that good cause for failing to report for the scheduled examinations has been demonstrated.  Accordingly, the Board believes the Veteran should be rescheduled for those examinations, with notification sent to the Veteran at the Guam address on file at the AMC.  The Veteran is also notified that it is his responsibility to report for the examinations and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).

A narrative history and pertinent facts of the claimed disabilities of an Achilles' heel tear and hypertension are outlined in the June 2011 Board remand and need not be repeated here.  See Board Remand (June 2011).  While these matters are on remand, the Board believes that outstanding VA and/or private treatment records, if any are available, should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should undertake appropriate development to obtain any outstanding VA and private records pertaining to post-service treatment or evaluation of the disabilities at issue.  For any private treatment records the Veteran must be advised that he may be required to complete an authorization form to allow VA to obtain such records.  If VA is unable to obtain any identified private treatment records, it should so inform the Veteran and his representative and request them to provide the outstanding evidence.  Should such evidence prove unavailable, the RO should specifically so state.

2.  After the above action has been accomplished in paragraph one, schedule the Veteran for a VA examination to determine the nature and etiology of his Achilles' heel tear disorder.  The examiner should specifically identify all diagnoses found.  The Veteran's claims file, including a copy of this REMAND, (and the June 2011 Board remand), should be made available to the examiner and reviewed in conjunction with the study in this case.  The examination report should include a review and discussion of the Veteran's medical history as well as a comprehensive evaluation, and any tests deemed as necessary.

The examiner should then provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any current Achilles heel tear disorder manifested during, was aggravated by, or is in any way related to his active military service.

Any opinion expressed in the examination report should be accompanied by a detailed written rationale citing to evidence in the claims file and/or sound medical principles.

3.  After the above action has been accomplished in paragraph one, schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's hypertension.  All necessary testing should be conducted.  The Veteran's claims file, including a copy of this REMAND, (and the June 2011 Board remand), should be available to the examiner and reviewed in conjunction with the examination.  This report should include a discussion of the Veteran's documented medical history as well as the Veteran's assertions regarding his symptomatology.

The examiner should then provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's hypertension manifested in, was aggravated by, or is in any way related to, his active military service.  

Any opinion expressed in the examination report should be accompanied by a detailed written rationale citing to evidence in the claims file and/or sound medical principles.

4.  The Veteran should be provided written notification of the provisions of 38 C.F.R. § 3.655 concerning the consequences of his failure to report, without good cause, for a scheduled VA examination.  

5.  Once the above actions have been completed, readjudicate the claims.  If the issues on appeal remain denied, a supplemental statement of the case should be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


